Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered November 27, 1990, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 2V2 to 5 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. Reasonable suspicion supporting the forcible detention of defendant was supplied by lengthy police observations of defendant’s complex, unusual, and suspicious pattern of “casing”-type behavior, strongly suggestive of a known series of armed robberies in the neighborhood that targeted movie theaters in particular, coupled with the fact that defendant met a general description of one of the robbers (see, People v Reyes, 91 AD2d 935). An officer then properly “frisked” defendant’s briefcase since it was within his grabbable area, and, upon feeling what the officer believed to be a weapon and seeing defendant roll his eyes in response, lawfully retrieved the loaded revolver from inside (People v Brooks, 65 NY2d 1021). Concur—Ellerin, J. P., Nardelli, Wallach and Rubin, JJ.